DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 16, it is unclear if the battery of claim 15, from which claim 16 depends, is required to be in “a stable state” when a voltage of the battery is detected.  Appropriate correction is required.  For the purpose of examination, claim 16 is interpreted such that the detection of the battery voltage is performed when the battery is in a stable state.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasumi et al. (hereinafter “Kawasumi”) – US 2010/0194398.

Per claim 1, Kawasumi teaches a method for monitoring battery safety of a terminal device (Fig. 1; electronic equipment 30; ¶19), comprising:
generating a voltage curve of a battery (Fig. 1; battery 1; ¶21) of the terminal device by acquiring in real time a voltage of the battery, when the battery is in a stable state (When the battery 1 is in a “stable state,” such as when its voltage is equal to a fully-charged voltage value, the voltage of the battery 1 is detected during a voltage drop period (Fig. 2; S1-S4; ¶35));
acquiring a voltage drop of the battery of a preset duration according to the voltage curve (The voltage drop of the battery 1 is detected (Fig. 2; S4; ¶35)); and
determining whether the battery is abnormal according to the voltage drop of the preset duration (If the voltage drop of the battery 1 is greater than a threshold voltage, internal short circuit abnormality is detected (Fig. 2; S6-S7; ¶11 and 36)).

Per claim 2, Kawasumi teaches the method of claim 1, wherein the battery is determined to be in the stable state when the battery is fully charged and the terminal device remains coupled with an adaptor (The “stable state” of the battery 1 can occur when its voltage is equal to a fully-charged voltage value while the battery 1 is coupled to a control and power source section 31 that is configured to connect to a commercial power source (Fig. 1; ¶20 and 35)).

Per claim 3, Kawasumi teaches the method of claim 1, wherein when the terminal device is charged for the first time, determining whether the battery is abnormal according to the voltage drop of the preset duration comprises: obtaining a reference value corresponding to the (If the voltage drop of the battery 1 is greater than a threshold voltage, internal short circuit abnormality is detected (Fig. 2; S6-S7; ¶11 and 36)).

Per claim 4, Kawasumi teaches the method of claim 3, wherein the reference value is obtained according to at least one of capacity, material, usage frequency, and aging degree of the battery (The threshold voltage is obtained according to an aging degree of the battery 1 (¶33)).

Per claim 8, Kawasumi teaches the method of claim 1, further comprising: restricting corresponding functions of the terminal device, upon determining that the battery is abnormal (An over-discharging protection circuit is provided to cut off a circuit path if over-discharging is detected (¶30)).

 Per claim 9, Kawasumi teaches the method of claim 8, wherein restricting corresponding functions of the terminal device comprises: determining abnormality grade of the battery; and restricting corresponding functions of the terminal device according to the abnormality grade (An over-discharging protection circuit is provided to cut off a circuit path if over-discharging is detected (¶30).  A degree of degradation of the battery 1 is also detected (¶33)).

Per claim 10, Kawasumi teaches a terminal device (Fig. 1; electronic equipment 30; ¶19-20), comprising a memory, a processor, and battery-safety monitoring programs which are stored in the memory and are capable of running on the processor, when executed by the processor, the battery-safety monitoring programs being configured to:
(Fig. 1; battery 1; ¶21) of the terminal device by acquiring in real time a voltage of the battery, when the battery is fully charged and the terminal device remains coupled with an adaptor (When the voltage of the battery 1 is equal to a fully-charged voltage value while the battery 1 is coupled to a control and power source section 31 that is configured to connect to a commercial power source, the voltage of the battery 1 can be detected during a voltage drop period (Fig. 2; S1-S4; ¶20 and 35));
acquire a voltage drop of the battery of a preset duration according to the voltage curve (The voltage drop of the battery 1 is detected (Fig. 2; S4; ¶35)); and
determine whether the battery is abnormal according to the voltage drop of the preset duration (If the voltage drop of the battery 1 is greater than a threshold voltage, internal short circuit abnormality is detected (Fig. 2; S6-S7; ¶11 and 36))..

Per claim 11, Kawasumi teaches the terminal device of claim 10, wherein the battery-safety monitoring programs configured to determine whether the battery is abnormal is configured to: determine a reference value corresponding to the preset duration; compare the voltage drop with the reference value; and determine that the battery is abnormal upon determining that the voltage drop is greater than the reference value (If the voltage drop of the battery 1 is greater than a threshold voltage, internal short circuit abnormality is detected (Fig. 2; S6-S7; ¶11 and 36)).

Per claim 12, Kawasumi teaches the terminal device of claim 11, wherein the reference value is determined according to at least of capacity, material, usage frequency, and aging degree of the battery (The threshold voltage is obtained according to an aging degree of the battery 1 (¶33)).

Per claim 15, Kawasumi teaches a method for monitoring battery safety of a terminal device (Fig. 1; electronic equipment 30; ¶19), comprising: 
detecting in real time a voltage of a battery (Fig. 1; battery 1; ¶21) of the terminal device (When the battery 1 is in a “stable state,” such as when its voltage is equal to a fully-charged voltage value, the voltage of the battery 1 is detected during a voltage drop period (Fig. 2; S1-S4; ¶35));
determining a voltage drop of the battery of a preset duration according to the voltage detected in real time (The voltage drop of the battery 1 is detected (Fig. 2; S4; ¶35)); and
determining whether the battery is abnormal according to the voltage drop of the preset duration (If the voltage drop of the battery 1 is greater than a threshold voltage, internal short circuit abnormality is detected (Fig. 2; S6-S7; ¶11 and 36)).

Per claim 16, Kawasumi teaches the method of claim 15, wherein the battery is determined to be in a stable state when the battery is fully charged and the terminal device remains coupled with an adaptor (The “stable state” of the battery 1 can occur when its voltage is equal to a fully-charged voltage value while the battery 1 is coupled to a control and power source section 31 that is configured to connect to a commercial power source (Fig. 1; ¶20 and 35)).

Per claim 17, Kawasumi teaches the method of claim 15, wherein determining whether the battery is abnormal according to the voltage drop of the preset duration comprises: determining a reference value corresponding to the preset duration; comparing the voltage drop with the reference value; and determining that the battery is abnormal upon determining that the voltage drop of the preset duration is greater than the reference value (If the voltage drop of the battery 1 is greater than a threshold voltage, internal short circuit abnormality is detected (Fig. 2; S6-S7; ¶11 and 36)).

Per claim 18, Kawasumi teaches the method of claim 17, wherein the reference value is determined according to at least one of capacity, material, usage frequency, and aging degree of the battery (The threshold voltage is obtained according to an aging degree of the battery 1 (¶33)).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5-6, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being obvious in view of Kawasumi and Dougherty et al. (hereinafter “Dougherty”) – US 2004/0189257.

Per claim 5, Kawasumi teaches the method of claim 1.  However, Kawasumi does not explicitly teach the method wherein when the terminal device is charged more than a preset number of times, acquiring the voltage drop of the battery of the preset duration according to the voltage curve comprises: acquiring a preset number of voltage drops by acquiring the voltage drop of the preset duration in each of a preset number of previous charging processes before present charging; and determining whether the battery is abnormal according to the voltage drop of the preset duration comprises: obtaining a reference value corresponding to the preset duration by calculating an average value of the preset number of voltage drops; determining whether a difference between the voltage drop of the preset duration after present charging and the reference value is greater than a preset threshold corresponding to the preset duration; and 
	In contrast, Dougherty teaches a battery monitoring system wherein a monitored voltage drop of a battery is compared to an average voltage drop that is calculated over a predetermined number of charging cycles to determine whether the battery can deliver sufficient power (¶43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kawasumi such that an average voltage drop over a predetermined number of charging cycles is determined and used as the reference value to which a monitored voltage drop is compared.  One of ordinary skill would make such a modification for the purpose of determining voltage drops which would be deemed acceptable for sufficient battery performance (Dougherty; ¶43).

Per claim 6, Kawasumi teaches the method of claim 1.  However, Kawasumi does not explicitly teach the method wherein when the terminal device is charged less than a preset number of times, acquiring the voltage drop of the battery of the preset duration according to the voltage curve comprises: acquiring a plurality of voltage drops by acquiring the voltage drop of the preset duration in each of a plurality of previous charging processes before present charging, wherein the number of voltage drops acquired is equal to the number of times of charging of the terminal device; and determining whether the battery is abnormal according to the voltage drop of the preset duration comprises: obtaining a reference value corresponding to the preset duration by calculating an average value of the plurality of voltage drops; determining whether a difference between the voltage drop of the preset duration after present charging and the reference value is greater than a preset threshold corresponding to the preset duration; and determining that the battery is abnormal upon determining that the difference is greater than the preset threshold.
(¶43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kawasumi such that an average voltage drop over a predetermined number of charging cycles is determined and used as the reference value to which a monitored voltage drop is compared.  One of ordinary skill would make such a modification for the purpose of determining voltage drops which would be deemed acceptable for sufficient battery performance (Dougherty; ¶43).

Per claim 13, Kawasumi teaches the terminal device of claim 10.  However, Kawasumi does not explicitly teach the terminal device wherein when the terminal device is charged more than a preset number of times, the battery-safety monitoring programs configured to acquire the voltage drop of the battery of the preset duration according to the voltage curve is configured to: acquire a preset number of voltage drops by acquiring the voltage drop of the preset duration in each of a preset number of previous charging processes before present charging; the battery-safety monitoring programs configured to determine whether the battery is abnormal according to the voltage drop of the preset duration is configured to: obtain a reference value corresponding to the preset duration by calculating an average value of the preset number of voltage drops; determine whether a difference between the voltage drop of the preset duration after present charging and the reference value is greater than a preset threshold corresponding to the preset duration; and determine that the battery is abnormal upon determining that the difference is greater than the preset threshold.
In contrast, Dougherty teaches a battery monitoring system wherein a monitored voltage drop of a battery is compared to an average voltage drop that is calculated over a (¶43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the terminal device of Kawasumi such that an average voltage drop over a predetermined number of charging cycles is determined and used as the reference value to which a monitored voltage drop is compared.  One of ordinary skill would make such a modification for the purpose of determining voltage drops which would be deemed acceptable for sufficient battery performance (Dougherty; ¶43).

Per claim 14, Kawasumi teaches the terminal device of claim 10.  However, Kawasumi does not explicitly teach the terminal device wherein when the terminal device is charged less than a preset number of times, the battery-safety monitoring programs configured to acquire the voltage drop of the battery of the preset duration according to the voltage curve is configured to: acquire a plurality of voltage drops by acquiring the voltage drop of the preset duration in each of a plurality of previous charging processes before present charging, wherein the number of voltage drops acquired is equal to the number of times of charging of the terminal device; and the battery-safety monitoring programs configured to determine whether the battery is abnormal according to the voltage drop of the preset duration is configured to: obtain a reference value corresponding to the preset duration by calculating an average value of the plurality of voltage drops; determine whether a difference between the voltage drop of the preset duration after present charging and the reference value is greater than a preset threshold; and determine that the battery is abnormal upon determining that the difference is greater than the preset threshold.
In contrast, Dougherty teaches a battery monitoring system wherein a monitored voltage drop of a battery is compared to an average voltage drop that is calculated over a predetermined number of charging cycles to determine whether the battery can deliver sufficient power (¶43).
(Dougherty; ¶43).

Per claim 19, Kawasumi teaches the method of claim 15.  However, Kawasumi does not explicitly teach the method wherein when the terminal device is charged more than a preset number of times, determining the voltage drop of the battery of the preset duration according to the voltage detected in real time comprises: determining a preset number of voltage drops by determining the voltage drop of the preset duration in each of a preset number of previous charging processes before present charging; determining whether the battery is abnormal according to the voltage drop of the preset duration comprises: calculating an average value of the preset number of voltage drops; determining a difference between the voltage drop of the preset duration after present charging and the average value; and determining that the battery is abnormal upon determining that the difference is greater than a preset threshold corresponding to the preset threshold.
	In contrast, Dougherty teaches a battery monitoring system wherein a monitored voltage drop of a battery is compared to an average voltage drop that is calculated over a predetermined number of charging cycles to determine whether the battery can deliver sufficient power (¶43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kawasumi such that an average voltage drop over a predetermined number of charging cycles is determined and used as the reference value to which a monitored voltage drop is compared.  One of ordinary skill would make such a modification for the purpose of (Dougherty; ¶43).

Per claim 20, Kawasumi teaches the method of claim 15.  However, Kawasumi does not explicitly teach the method wherein when the terminal device is charged less than a preset number of times, determining the voltage drop of the battery of the preset duration according to the voltage detected in real time comprises: acquiring a plurality of voltage drops by acquiring the voltage drop of the preset duration in each of a plurality of previous charging processes before present charging, wherein the number of voltage drops acquired is equal to the number of times of charging of the terminal device; and determining whether the battery is abnormal according to the voltage drop of the preset duration comprises: calculating an average value of the plurality of voltage drops; determining a difference between the voltage drop of the preset duration after present charging and the average value; and determining that the battery is abnormal upon determining that the difference is greater than a preset threshold.
	In contrast, Dougherty teaches a battery monitoring system wherein a monitored voltage drop of a battery is compared to an average voltage drop that is calculated over a predetermined number of charging cycles to determine whether the battery can deliver sufficient power (¶43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kawasumi such that an average voltage drop over a predetermined number of charging cycles is determined and used as the reference value to which a monitored voltage drop is compared.  One of ordinary skill would make such a modification for the purpose of determining voltage drops which would be deemed acceptable for sufficient battery performance (Dougherty; ¶43).

Claim 7 is rejected under 35 U.S.C. 103 as being obvious in view of Kawasumi and Nagai et al. (hereinafter “Nagai”) – US 2011/0282604.

Per claim 7, Kawasumi teaches the method of claim 2.  However, Kawasumi does not explicitly teach the method further comprising: sending alert information indicative of battery abnormality by the terminal device or the adaptor, upon determining that the battery is abnormal.
In contrast, Nagai teaches a battery pack inspection method wherein, if a voltage drop rate of a battery pack is above a determination threshold, abnormality of the battery pack is detected and a notification of abnormality is provided to a user (Fig. 4; ¶73).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kawasumi such that an alert is sent upon determining abnormality.  One of ordinary skill would make such a modification for the purpose of displaying abnormality information (Nagai; ¶76).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS A SANGHERA/Examiner, Art Unit 2852